DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments filed on April 21, 2021 are acknowledged and have been fully considered. Claims 1-24 are pending. Claims 1-14 and 18 are under consideration in the instant office action. Claims 15-17 and 19-24 are withdrawn from consideration as being drawn to a non-elected invention and/or species, there being no allowable generic or linking claim. Applicant’s amendments and arguments necessitated a new ground of rejections under 35 USC 103 as set forth below.  Accordingly, this office action is made Final.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot in view of the new rejection set forth below.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-13 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of translated text of CN 108324591 (‘591), US 2009/0068136 (‘136),  US 2011/0274731 (‘731) , U. S. Patent 4,786,494 (‘494), and Noel (US 5141964, newly cited).
Note: The claims are examined with respect to the elected species only.
Applicants’ claims
Applicants claims a hair-treatment composition. 
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
CN ‘591 teaches hair composition and at ¶ [0002] teaches compostion containing D-glucosamine hydrochloride along with other ingredients for inhibiting bacteria, reducing inflammation, removing dandruff, repairing scalp stratum corneum barrier and improving hair function and at  ¶ [0013] teaches alleviate hair loss and at ¶¶ [0015-0016] teaches D- glucosamine hydrochloride for use in protecting hair and the amount is 0.01-1% and this amount overlaps with claimed amount which is 0.01-10% (claims 1, 3-5 and 18). See also claims 1-2. CN ‘591 also teaches claimed olive oil species in the form of shampoo (hair treatment ) at  ¶ ¶ [0167-0168] teaches claimed olive oil used in shampoo base and the amount is 0.3% and 0.4 % and this is within about 0.1 to about 20% (claims 1and 12-13). The shampoo base is described at ¶ [0156] and this composition is substantially free of succinic acid and gluconic acid (claim 11 and claim 1). The shampoo base formulation has non-ionic emulsifier which is cocamide MEA (HLB 13.5), the amount is 1%, and this is within from about 0.01 to 20% of one nonionic emulsifier of claim 1. Shampoo base teaches balance as water and the amount is 80.24% after adding the shampoo base ingredients and olive oil and panthenol (claim 18).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
The difference between CN ‘591 and instant application it does not teach claimed chitosan and claimed oil-in-water emulsions and claimed pH.
US ‘136 teaches hair care compositions and teaches at ¶ [0106] moisturizers that bind water thereby retaining it on hair surface are called humectants and describe claimed chitosan ( claims 1, 6-9 and18) and the amount is from about 0.5 to about 8% for humectants and this 
The amounts claimed in both references meet the ratio claimed in claims 2 and 18.
US ‘731 teaches oil-in-water emulsions which provides stability at ¶ [0007] and at ¶ [0087] teaches hair cleanser and in hair styling preparations.
Patent ‘494 teaches shampoo compositions and under claim 7 claims shampoo with pH of 4-8 (claim 1) using sucrose ester nonionic surfactant.

The difference between CN ‘591 and instant application it does not teach the claimed amount of the amine containing monosaccharide glucosamine. This deficiency is cured by the Noel.
Noel teach a cosmetic composition comprising a cosmetically acceptable excipient containing an amount of a mixture of 0.2 to 5% by weight of chitosan, 0.2 to 5% by weight of glucosamine and at least one acid selected from the group consisting of 0.1 to 5% by weight of succinic acid and 1.2 to 5% by weight of gluconic acid sufficient to moisturize and improve the surface appearance of skin (see claim 1). A composition of claim 1 wherein the pH is 3 to 6.5 (see claim 5). The combination of filmogenic and substantive (great affinity for skin, hair or nails) chitosan (chemically close to glycosaminoglycans of the dermis), of glucosamine and of an organic acid in a cosmetic product allows the rate at which the epidermis is moisturized to be increased and standard effects of often incompatible stretching agents (proteins of high molecular weight, anionic resins) and conditioners to be produced (column 1, lines 46-53).


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of  CN ‘591 having glucosamine hydrochloride and olive oil and  non-ionic emulsifier and add the humectant which is chitosan taught by US ‘136 and formulate the hair care compositions in the form of “oil-in-water” emulsions and having a pH of less than 7 taught by patent ‘494 with the reasonable expectation of success that the modified hair care compositions inhibit bacteria, reducing inflammation, removing dandruff, repairing scalp stratum corneum barrier and improving hair function alleviate hair loss and also provide moisturizing property in view of chitosan and the oil-in-water emulsions provide stability to the product taught by US ‘731. This is a prima facie case of obviousness.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to modify the teachings of CN ‘591  by incorporating glucosamine in amounts as recited in the instant claims because Noel teaches in a similar composition containing a substantially similar ingredients  including glucosamine in amounts that clearly overlaps both with the claimed ranges as well as with CN’591.  Noel teach a cosmetic composition comprising a cosmetically acceptable excipient containing an amount of a mixture of 0.2 to 5% by weight of chitosan, 0.2 to 5% by weight of glucosamine and at least one acid selected from the group consisting of 0.1 to 5% by weight of succinic acid and 1.2 to 5% by weight of gluconic acid sufficient to moisturize and improve the surface appearance of skin (see claim 1). A composition of claim 1 wherein the pH is 3 to 6.5 (see claim 5). The combination of filmogenic and substantive (great affinity for skin, hair or nails) chitosan (chemically close to prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). A person of ordinary skill in the art at the time the invention was filed would have had a reasonable chance or expectation of success in combining the teachings of CN ‘591  and Noel because both references teach a substantially similar composition with similar ingredients. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of translated text of CN 108324591 (‘591) and US 2009/0068136 (‘136) and US 2011/0274731 (‘731) and U. S. Patent 4,786,494 (‘494), and Noel (US 5141964, newly cited) as applied to claims 1-13 and 18 above, and further in view of  U. S. Patent 5,554,313 (‘313).


Applicants’ claims
Applicants claims a hair-treatment composition. 
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
The teachings of CN 108324591 (‘591) and US 2009/0068136 (‘136) and US 2011/0274731 (‘731) and U. S. Patent 4,786,494 (‘494), and Noel (US 5141964, newly cited) are set forth above and are incorporated herein by reference.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
CN ‘591 teaches non-ionic emulsifies with an HLB greater than 10 but not a non-ionic emulsifier with HLB  5 or less than 5.
Patent ‘313 teaches conditioning shampoo compositions and teaches at col.4, ll. 3-4 preferred emulsifier being  sorbitan mono stereate (HLB 4.7) and the amount is 1-5 (claim 1).
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of  CN ‘591 having glucosamine hydrochloride and olive oil and  non-ionic emulsifier and add the humectant which is chitosan taught by US ‘136 and formulate the hair care compositions in the form of “oil-in-water” emulsions and having a pH of less than 7 taught by patent ‘494 and add another emulsifier taught by patent ‘313 in analogous hair shampoos wherein the HLB value of the non-ionic emulsifier is less than 5 with the reasonable expectation of success that the modified hair care compositions with the combination of surfactants also  inhibit bacteria, reducing inflammation, removing dandruff, repairing scalp stratum corneum barrier and improving hair function alleviate hair loss and also provide moisturizing property in view of chitosan and the oil-in-water emulsions provide stability to the product taught by US ‘731 and provide increased foaming properties. This is a prima facie case of obviousness.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619